COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 



 
 
 
 
 
IN RE:  OLD NAVY,
  LLC, Relator.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00103-CV
 
AN ORIGINAL
  PROCEEDING
 
IN MANDAMUS
 
 



MEMORANDUM
OPINION
 
            Pending before the Court is an Agreed
Motion to Dismiss Relator’s petition for writ of mandamus with prejudice.  Tex.
R. App. P. 42.1(a).  The parties
represent to the Court that all matters involved in the petition for writ of mandamus
have been fully and finally compromised and settled.
            We have considered the motion and
conclude that the motion should be granted. 
We therefore dismiss the petition for writ of mandamus with prejudice.  The parties have agreed that costs are to be
paid by the party incurring those costs as set forth in the settlement
agreement.  See Tex. R. App. P.
42.1(d).
 
July 31, 2012                                                   GUADALUPE
RIVERA, Justice
 
Before McClure, C.J., Rivera, J., and Antcliff, J.